SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

40
KAH 11-02184
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
DAVID P. HARRINGTON, PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

MALCOLM R. CULLY, SUPERINTENDENT, COLLINS
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


MICHAEL J. STACHOWSKI, P.C., BUFFALO (MICHAEL J. STACHOWSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Christopher J. Burns, J.), entered September 16, 2011 in
a habeas corpus proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner appeals from a judgment dismissing his
petition seeking a writ of habeas corpus on the ground that he was
denied effective assistance of counsel in connection with his plea of
guilty. We affirm. It is well established that a petition for habeas
corpus relief is not a proper vehicle for raising a contention of
ineffective assistance of counsel (see People ex rel. Hinton v Graham,
66 AD3d 1402, 1402, lv denied 13 NY3d 934, rearg denied 14 NY3d 795).
Even assuming, arguendo, that petitioner’s contention had merit, we
would conclude that petitioner is not entitled to the relief sought,
i.e., immediate release (see id.; People ex rel. Smith v Burge, 11
AD3d 907, 908, lv denied 4 NY3d 701; see generally People ex rel.
Kaplan v Commissioner of Correction of City of N.Y., 60 NY2d 648,
649).




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court